UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Institutional Index Fund Semiannual Report June 30, 2011 > For the six months ended June 30, 2011, Vanguard Institutional Index Fund met its objective, closely tracking the 6.02% return of the S&P 500 Index. > Despite a barrage of grim headlines, the stock market delivered solid gains, buoyed by strength in corporate earnings. > Health care and energy stocks were among the bright spots. Financial stocks struggled. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 8 About Your Funds Expenses. 23 Trustees Approve Advisory Arrangement. 25 Glossary. 26 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended June 30, 2011 Total Returns Vanguard Institutional Index Fund Institutional Shares 6.01% Institutional Plus Shares 6.03 S&P 500 Index 6.02 Large-Cap Core Funds Average 5.25 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Funds Performance at a Glance December 31, 2010 , Through June 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $115.01 $120.83 $1.092 $0.000 Institutional Plus Shares 115.01 120.83 1.107 0.000 1 Chairmans Letter Dear Shareholder, Stock prices scampered higher in the face of uncertainty about the strength of the global recovery. For the six months ended June 30, 2011, Vanguard Institutional Index Fund followed the markets gains and retreats, performing in line with the 6.02% return of the S&P 500 Index. The fund topped the average return of its peer group, large-capitalization core funds. All but one of the funds ten sectors posted positive returns for the period. The double-digit returns delivered by health care and energy stocks were notable bright spots. Weakness in the information technology sector, the single largest component of the S&P 500 Index, and a decline in the financial sector restrained the six-month returns. Please note that on June 1, the expense ratio of Vanguard Institutional Index Funds Institutional Shares declined to 4 basis points from 5 basis points (1 basis point is 0.01 percentage point). The expense ratio of the Institutional Plus Shares declined from 2.5 basis points to 2 basis points. As the assets and average account balances in these shares have increased, the funds have realized economies of scale that we are passing along to shareholders. 2 For most stock markets, a ragged six-month gain Like the U.S. market, global stock markets climbed unsteadily as investor attitudes swung from optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices rallied through the first four months of 2011, pulled back as economic news turned gloomier, then bounced up again at the end of the period. The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by sovereign-debt dramas in Europe and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets too, as big economies such as China and Brazil grappled with inflationary pressures. Low yields, solid returns in the bond market Bonds delivered solid six-month returns even as interest rates hovered near generational lows. Bond prices rallied in the spring as economic anxiety prompted a search for safer havens in fixed income. The broad taxable bond market returned almost 3%. The municipal market performed even better. Municipal securities were hammered early in the year as unsettling (and in our opinion, overstated) headlines raised doubts about their safety. Toward the end, investors worries began to recede and prices rose. Market Barometer Total Returns Periods Ended June 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.37% 31.93% 3.30% Russell 2000 Index (Small-caps) 6.21 37.41 4.08 Dow Jones U.S. Total Stock Market Index 6.01 32.26 3.66 MSCI All Country World Index ex USA (International) 3.80 29.73 3.67 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.72% 3.90% 6.52% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.42 3.48 4.93 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 1.86 CPI Consumer Price Index 2.99% 3.56% 2.15% 3 The yields on money market instruments remained nearly invisible, consistent with the Federal Reserves target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. Strength in health care and energy carried the funds stocks higher Vanguard Institutional Index Fund produced a solid half-year return despite the anxiety and pronounced volatility triggered by a series of unsettling events on the global stage. The marketsand corporate Americasresilience was notable. Nine out of the S&P 500 Indexs ten sectors posted positive returns, and corporate earnings continued to rebound powerfully from their recessionary depths. Health care stocks contributed the most to the funds performance, returning nearly 14% for the period and accounting for almost 1.5 percentage points of the overall gain. The sectors rise was driven in part by strong returns posted by large pharmaceutical companies, which returned to favor as investors grew more comfortable with how those firms are coping with patent expirations of valuable products and a challenging regulatory environment. The energy sector was another highlight as integrated oil and gas companies benefited from the prospect that energy prices will stay high. Financial stocks, which make up the second-largest sector in the index, declined overall during the period. Large diversified financial services firms saw a drop in revenues from trading and investments, while the big banks continued to wrestle with bad loans and other legacies of the deep recession. Information technology stocks, the indexs largest sector, also lagged the broader market. The sector showed signs of strength in late 2010 as investors reacted to prospects for increased business spending and to consumers enthusiasm for new devices such as tablet computers. Some of that enthusiasm dissipated in the past six months, however, as the economic recovery appeared to stall while competition intensified among industry bellwethers. Some age-old counsel for an unsettled era Over the decades, our counsel to clients, both individuals and institutions, has remained consistent: Build a broadly diversified, low-cost portfolio that includes an allocation of stock and bond funds, short-term investments, and (perhaps) alternative assets consistent with your objectives. Vanguard Institutional Index Fund can play a leading role in such a portfolio. Since the financial crisis, of course, a series of once-hard-to-imagine developments has reverberated through the global stock and bond markets. Is our simple, straightforward counsel still relevant? In a word, yes. Impulsive portfolio changes can do damage to sensible long-term investment plans. A commitment to those plans, by contrast, 4 has proven a reliable strategy for enhancing wealth. A recent Vanguard study of defined contribution plans found that, despite significant market shocks, participants, on average, had higher account balances in 2010 than in 2007, the eve of the financial crisis. The increase reflected the benefits of regular contributions, diversification, and the global stock markets rebound from crisis lows. Although the study examined individual investors, the findings hold valuable lessons for portfolios of any size. Thank you for entrusting your organizations assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2011 5 Institutional Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 1.96% 1.98% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 501 500 3,745 Median Market Cap $50.1B $50.1B $30.8B Price/Earnings Ratio 15.9x 15.9x 17.1x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 20.3% 20.3% 19.1% Earnings Growth Rate 5.6% 5.6% 5.8% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 5%   Short-Term Reserves -0.1%   Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.6% 10.6% 12.2% Consumer Staples 10.6 10.6 9.7 Energy 12.7 12.7 11.2 Financials 15.1 15.1 15.4 Health Care 11.7 11.7 11.3 Industrials 11.3 11.3 11.6 Information Technology 17.8 17.8 18.4 Materials 3.7 3.7 4.4 Telecommunication Services 3.1 3.1 2.6 Utilities 3.4 3.4 3.2 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 1.00 Beta 1.00 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.3% Apple Inc. Computer Hardware 2.6 International Business IT Consulting & Machines Corp. Other Services 1.7 Chevron Corp. Integrated Oil & Gas 1.7 General Electric Co. Industrial Conglomerates 1.7 Microsoft Corp. Systems Software 1.6 AT&T Inc. Integrated Telecommunication Services 1.5 Johnson & Johnson Pharmaceuticals 1.5 Procter & Gamble Co. Household Products 1.5 Pfizer Inc. Pharmaceuticals 1.3 Top Ten 18.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated June 1, 2011. For the six months ended June 30, 2011, the annualized expense ratios were 0.048% for Institutional Shares and 0.024% for Institutional Plus Shares. 6 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2000, Through June 30, 2011 Note: For 2011, performance data reflect the six months ended June 30, 2011. Average Annual Total Returns: Periods Ended June 30, 2011 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 30.66% 2.97% 2.74 % Institutional Plus Shares 7/7/1997 30.70 3.00 2.76 See Financial Highlights for dividend and capital gains information. 7 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (10.6%) McDonalds Corp. 8,390,356 707,475 Walt Disney Co. 15,284,673 596,714 * Amazon.com Inc. 2,887,794 590,525 Comcast Corp. Class A 21,524,282 545,425 Home Depot Inc. 12,875,572 466,353 * Ford Motor Co. 30,713,723 423,542 News Corp. Class A 18,478,763 327,074 * DIRECTV Class A 6,208,569 315,519 Time Warner Inc. 8,659,072 314,930 NIKE Inc. Class B 3,067,111 275,979 Target Corp. 5,572,578 261,410 Lowes Cos. Inc. 10,528,938 245,430 Viacom Inc. Class B 4,731,435 241,303 Starbucks Corp. 6,061,492 239,368 Johnson Controls Inc. 5,486,114 228,551 Time Warner Cable Inc. 2,720,190 212,284 Yum! Brands Inc. 3,764,633 207,958 * priceline.com Inc. 401,449 205,514 TJX Cos. Inc. 3,122,113 164,005 CBS Corp. Class B 5,407,856 154,070 Coach Inc. 2,374,047 151,773 Carnival Corp. 3,492,087 131,407 * Bed Bath & Beyond Inc. 2,014,405 117,581 Kohls Corp. 2,272,785 113,662 Omnicom Group Inc. 2,273,023 109,469 McGraw-Hill Cos. Inc. 2,464,343 103,281 Macys Inc. 3,451,635 100,926 * Netflix Inc. 352,374 92,565 * Discovery Communications Inc. Class A 2,253,028 92,284 Staples Inc. 5,767,883 91,133 Starwood Hotels & Resorts Worldwide Inc. 1,577,976 88,430 Wynn Resorts Ltd. 615,565 88,358 Best Buy Co. Inc. 2,609,463 81,963 Marriott International Inc. Class A 2,296,201 81,492 Market Value Shares ($000) Tiffany & Co. 1,033,006 81,112 Fortune Brands Inc. 1,246,957 79,518 Limited Brands Inc. 2,039,901 78,434 Harley-Davidson Inc. 1,911,037 78,295 * Chipotle Mexican Grill Inc. Class A 251,692 77,569 Mattel Inc. 2,811,342 77,284 VF Corp. 707,919 76,852 Ross Stores Inc. 945,978 75,792 * OReilly Automotive Inc. 1,115,127 73,052 Genuine Parts Co. 1,272,440 69,221 Polo Ralph Lauren Corp. Class A 520,200 68,984 Cablevision Systems Corp. Class A 1,861,671 67,411 Nordstrom Inc. 1,356,559 63,677 * CarMax Inc. 1,826,059 60,388 * AutoZone Inc. 204,475 60,289 JC Penney Co. Inc. 1,723,793 59,540 Gap Inc. 3,159,681 57,190 Darden Restaurants Inc. 1,103,033 54,887 Family Dollar Stores Inc. 988,785 51,970 Whirlpool Corp. 616,254 50,114 Interpublic Group of Cos. Inc. 3,951,054 49,388 Hasbro Inc. 1,101,466 48,387 Abercrombie & Fitch Co. 708,740 47,429 Expedia Inc. 1,615,007 46,819 Wyndham Worldwide Corp. 1,374,238 46,243 * Apollo Group Inc. Class A 985,575 43,050 International Game Technology 2,427,171 42,670 H&R Block Inc. 2,470,526 39,627 Newell Rubbermaid Inc. 2,356,850 37,191 Scripps Networks Interactive Inc. Class A 733,791 35,868 * Goodyear Tire & Rubber Co. 1,975,050 33,122 8 Institutional Index Fund Market Value Shares ($000) * GameStop Corp. Class A 1,144,252 30,517 DeVry Inc. 495,302 29,287 * Urban Outfitters Inc. 1,007,630 28,365 Leggett & Platt Inc. 1,156,102 28,186 Gannett Co. Inc. 1,945,082 27,854 DR Horton Inc. 2,273,638 26,192 Harman International Industries Inc. 565,492 25,769 *,^ Sears Holdings Corp. 348,596 24,904 Lennar Corp. Class A 1,300,672 23,607 * Pulte Group Inc. 2,725,635 20,878 Comcast Corp. Class A Special Shares 844,535 20,463 * Big Lots Inc. 608,248 20,163 *,^ AutoNation Inc. 513,380 18,795 Washington Post Co. Class B 41,721 17,479 10,341,585 Consumer Staples (10.6%) Procter & Gamble Co. 22,571,953 1,434,899 Coca-Cola Co. 18,512,164 1,245,683 Philip Morris International Inc. 14,381,119 960,227 PepsiCo Inc. 12,781,986 900,235 Wal-Mart Stores Inc. 15,444,509 820,721 Kraft Foods Inc. 14,214,950 500,793 Altria Group Inc. 16,927,996 447,068 CVS Caremark Corp. 10,964,737 412,055 Colgate-Palmolive Co. 3,953,382 345,565 Walgreen Co. 7,402,746 314,321 Costco Wholesale Corp. 3,532,543 286,984 Kimberly-Clark Corp. 3,176,845 211,451 General Mills Inc. 5,162,270 192,140 Archer-Daniels-Midland Co. 5,515,022 166,278 Sysco Corp. 4,718,054 147,109 HJ Heinz Co. 2,602,168 138,643 Lorillard Inc. 1,161,902 126,496 Kroger Co. 4,903,840 121,615 Kellogg Co. 2,024,530 111,997 Mead Johnson Nutrition Co. 1,652,293 111,612 Reynolds American Inc. 2,734,336 101,307 Avon Products Inc. 3,479,275 97,420 Estee Lauder Cos. Inc. Class A 922,201 97,006 Sara Lee Corp. 4,732,202 89,865 ConAgra Foods Inc. 3,307,074 85,356 Coca-Cola Enterprises Inc. 2,628,852 76,710 Whole Foods Market Inc. 1,208,023 76,649 Dr Pepper Snapple Group Inc. 1,790,430 75,073 Clorox Co. 1,078,498 72,734 JM Smucker Co. 938,191 71,715 Market Value Shares ($000) Hershey Co. 1,240,296 70,511 Safeway Inc. 2,864,099 66,934 Brown-Forman Corp. Class B 833,391 62,246 Molson Coors Brewing Co. Class B 1,284,770 57,481 McCormick & Co. Inc. 1,071,190 53,099 Campbell Soup Co. 1,475,691 50,985 Tyson Foods Inc. Class A 2,426,419 47,121 Hormel Foods Corp. 1,123,908 33,504 * Constellation Brands Inc. Class A 1,447,563 30,138 * Dean Foods Co. 1,482,276 18,188 SUPERVALU Inc. 1,716,845 16,155 10,346,089 Energy (12.6%) Exxon Mobil Corp. 39,835,318 3,241,798 Chevron Corp. 16,256,188 1,671,786 Schlumberger Ltd. 10,972,906 948,059 ConocoPhillips 11,430,377 859,450 Occidental Petroleum Corp. 6,573,266 683,883 Apache Corp. 3,100,702 382,596 Halliburton Co. 7,399,158 377,357 Anadarko Petroleum Corp. 4,023,125 308,815 Marathon Oil Corp. 5,758,171 303,340 Devon Energy Corp. 3,420,499 269,569 National Oilwell Varco Inc. 3,421,071 267,562 Baker Hughes Inc. 3,514,514 255,013 EOG Resources Inc. 2,170,641 226,940 Hess Corp. 2,444,996 182,788 Chesapeake Energy Corp. 5,317,887 157,888 Spectra Energy Corp. 5,255,922 144,065 Williams Cos. Inc. 4,755,704 143,860 Peabody Energy Corp. 2,189,096 128,960 Noble Energy Inc. 1,426,867 127,890 El Paso Corp. 6,217,859 125,601 * Southwestern Energy Co. 2,813,107 120,626 Valero Energy Corp. 4,611,014 117,904 Murphy Oil Corp. 1,564,480 102,724 * Cameron International Corp. 1,981,774 99,663 Consol Energy Inc. 1,833,089 88,868 * FMC Technologies Inc. 1,943,815 87,063 Pioneer Natural Resources Co. 944,358 84,586 * Alpha Natural Resources Inc. 1,832,351 83,262 Noble Corp. 2,039,590 80,380 * Newfield Exploration Co. 1,069,672 72,759 Range Resources Corp. 1,299,345 72,114 * Denbury Resources Inc. 3,211,978 64,240 EQT Corp. 1,208,138 63,451 9 Institutional Index Fund Market Value Shares ($000) QEP Resources Inc. 1,429,092 59,779 * Nabors Industries Ltd. 2,323,321 57,247 Helmerich & Payne Inc. 864,802 57,181 Cabot Oil & Gas Corp. 844,607 56,006 Sunoco Inc. 980,249 40,886 * Rowan Cos. Inc. 1,031,560 40,035 Diamond Offshore Drilling Inc. 561,861 39,561 * Tesoro Corp. 1,163,186 26,649 12,322,204 Financials (15.0%) JPMorgan Chase & Co. 32,133,504 1,315,546 Wells Fargo & Co. 42,770,675 1,200,145 * Berkshire Hathaway Inc. Class B 12,861,338 995,339 Citigroup Inc. 23,617,894 983,449 Bank of America Corp. 81,940,715 898,070 Goldman Sachs Group Inc. 4,186,594 557,194 American Express Co. 8,457,353 437,245 US Bancorp 15,579,706 397,438 MetLife Inc. 8,547,653 374,986 Morgan Stanley 12,490,630 287,409 Simon Property Group Inc. 2,371,700 275,663 Bank of New York Mellon Corp. 10,040,984 257,250 PNC Financial Services Group Inc. 4,255,633 253,678 Prudential Financial Inc. 3,946,111 250,933 Travelers Cos. Inc. 3,387,050 197,736 Capital One Financial Corp. 3,712,469 191,823 State Street Corp. 4,075,720 183,774 ACE Ltd. 2,728,240 179,573 Aflac Inc. 3,781,895 176,539 CME Group Inc. 542,272 158,121 Franklin Resources Inc. 1,166,136 153,102 BB&T Corp. 5,631,696 151,155 BlackRock Inc. 777,224 149,079 Chubb Corp. 2,365,493 148,104 Equity Residential 2,382,514 142,951 Marsh & McLennan Cos. Inc. 4,429,148 138,145 AON Corp. 2,672,751 137,112 Charles Schwab Corp. 8,098,869 133,226 ProLogis Inc. 3,673,222 131,648 Allstate Corp. 4,228,634 129,100 Public Storage 1,131,301 128,980 T Rowe Price Group Inc. 2,100,263 126,730 Boston Properties Inc. 1,177,208 124,972 Vornado Realty Trust 1,325,822 123,540 HCP Inc. 3,283,127 120,458 Discover Financial Services 4,410,750 117,988 Market Value Shares ($000) Progressive Corp. 5,285,759 113,010 Ameriprise Financial Inc. 1,959,027 112,997 SunTrust Banks Inc. 4,341,229 112,004 Loews Corp. 2,512,322 105,744 American International Group Inc. 3,528,357 103,451 Weyerhaeuser Co. 4,355,985 95,222 Hartford Financial Services Group Inc. 3,601,344 94,967 Fifth Third Bancorp 7,430,512 94,739 Host Hotels & Resorts Inc. 5,549,718 94,068 AvalonBay Communities Inc. 706,259 90,684 Northern Trust Corp. 1,955,710 89,884 M&T Bank Corp. 1,014,946 89,265 * Berkshire Hathaway Inc. Class A 759 88,124 Invesco Ltd. 3,737,243 87,451 Principal Financial Group Inc. 2,598,865 79,057 Health Care REIT Inc. 1,429,701 74,959 * IntercontinentalExchange Inc. 594,419 74,130 NYSE Euronext 2,117,485 72,566 Lincoln National Corp. 2,535,396 72,233 SLM Corp. 4,265,842 71,709 Ventas Inc. 1,322,103 69,688 KeyCorp 7,690,422 64,061 Unum Group 2,488,644 63,411 Regions Financial Corp. 10,162,629 63,008 Moodys Corp. 1,602,363 61,451 Kimco Realty Corp. 3,290,127 61,328 * CB Richard Ellis Group Inc. Class A 2,359,908 59,257 XL Group plc Class A 2,501,633 54,986 Leucadia National Corp. 1,601,533 54,612 Plum Creek Timber Co. Inc. 1,309,165 53,074 Comerica Inc. 1,430,584 49,455 Huntington Bancshares Inc. 6,987,537 45,838 Peoples United Financial Inc. 3,046,834 40,949 * Genworth Financial Inc. Class A 3,970,278 40,814 Torchmark Corp. 615,548 39,481 Legg Mason Inc. 1,204,168 39,449 Cincinnati Financial Corp. 1,319,312 38,498 Zions Bancorporation 1,487,817 35,722 Hudson City Bancorp Inc. 4,262,841 34,913 Marshall & Ilsley Corp. 4,283,769 34,142 * NASDAQ OMX Group Inc. 1,214,859 30,736 Assurant Inc. 780,781 28,319 * E*Trade Financial Corp. 2,036,518 28,104 10 Institutional Index Fund Market Value Shares ($000) Apartment Investment & Management Co. 966,872 24,684 First Horizon National Corp. 2,130,571 20,326 ^ Federated Investors Inc. Class B 753,377 17,961 Janus Capital Group Inc. 1,506,874 14,225 14,712,957 Health Care (11.6%) Johnson & Johnson 22,166,394 1,474,509 Pfizer Inc. 63,893,052 1,316,197 Merck & Co. Inc. 24,959,762 880,830 Abbott Laboratories 12,568,700 661,365 UnitedHealth Group Inc. 8,761,135 451,899 * Amgen Inc. 7,518,140 438,683 Bristol-Myers Squibb Co. 13,795,353 399,513 Medtronic Inc. 8,647,378 333,183 Eli Lilly & Co. 8,237,909 309,169 Baxter International Inc. 4,612,272 275,307 * Gilead Sciences Inc. 6,364,329 263,547 WellPoint Inc. 2,968,908 233,861 * Express Scripts Inc. 4,281,245 231,102 * Celgene Corp. 3,742,281 225,734 Covidien plc 4,008,565 213,376 * Biogen Idec Inc. 1,953,817 208,902 Allergan Inc. 2,464,522 205,171 * Thermo Fisher Scientific Inc. 3,099,062 199,549 * Medco Health Solutions Inc. 3,232,770 182,716 McKesson Corp. 2,038,631 170,532 Stryker Corp. 2,698,180 158,356 Becton Dickinson and Co. 1,768,770 152,415 * Agilent Technologies Inc. 2,814,230 143,835 Aetna Inc. 3,068,569 135,293 Cardinal Health Inc. 2,834,768 128,755 St. Jude Medical Inc. 2,659,054 126,784 * Intuitive Surgical Inc. 317,675 118,210 CIGNA Corp. 2,187,752 112,516 Humana Inc. 1,361,546 109,659 * Zimmer Holdings Inc. 1,552,536 98,120 AmerisourceBergen Corp. Class A 2,215,858 91,737 * Forest Laboratories Inc. 2,314,498 91,052 * Mylan Inc. 3,552,659 87,644 * Boston Scientific Corp. 12,359,937 85,407 * Edwards Lifesciences Corp. 927,615 80,870 * Laboratory Corp. of America Holdings 810,422 78,441 * Hospira Inc. 1,357,027 76,889 CR Bard Inc. 692,865 76,118 * Life Technologies Corp. 1,445,898 75,288 Quest Diagnostics Inc. 1,272,726 75,218 * Cerner Corp. 1,169,622 71,476 Market Value Shares ($000) * Waters Corp. 741,196 70,962 * Watson Pharmaceuticals Inc. 1,022,986 70,310 * DaVita Inc. 772,154 66,876 * Varian Medical Systems Inc. 947,469 66,342 * Cephalon Inc. 621,860 49,687 * CareFusion Corp. 1,807,175 49,101 * Coventry Health Care Inc. 1,198,268 43,701 DENTSPLY International Inc. 1,139,373 43,387 Patterson Cos. Inc. 775,382 25,502 * Tenet Healthcare Corp. 3,960,643 24,714 PerkinElmer Inc. 912,289 24,550 11,384,360 Industrials (11.2%) General Electric Co. 85,761,831 1,617,468 United Technologies Corp. 7,401,226 655,082 United Parcel Service Inc. Class B 7,975,001 581,617 Caterpillar Inc. 5,211,285 554,793 3M Co. 5,745,979 545,006 Boeing Co. 5,970,013 441,363 Union Pacific Corp. 3,966,509 414,104 Honeywell International Inc. 6,364,021 379,232 Emerson Electric Co. 6,078,308 341,905 Deere & Co. 3,393,833 279,822 FedEx Corp. 2,552,484 242,103 CSX Corp. 8,917,209 233,809 Danaher Corp. 4,403,127 233,322 Illinois Tool Works Inc. 4,043,457 228,415 General Dynamics Corp. 3,008,079 224,162 Norfolk Southern Corp. 2,856,127 214,010 Precision Castparts Corp. 1,163,364 191,548 Tyco International Ltd. 3,791,954 187,436 Lockheed Martin Corp. 2,302,827 186,460 Cummins Inc. 1,586,766 164,214 Northrop Grumman Corp. 2,366,928 164,146 PACCAR Inc. 2,955,194 150,981 Raytheon Co. 2,880,009 143,568 Waste Management Inc. 3,834,384 142,907 Eaton Corp. 2,758,946 141,948 Ingersoll-Rand plc 2,678,531 121,632 Parker Hannifin Corp. 1,311,712 117,713 CH Robinson Worldwide Inc. 1,318,170 103,924 Dover Corp. 1,509,079 102,316 Rockwell Automation Inc. 1,167,172 101,264 Stanley Black & Decker Inc. 1,359,679 97,965 Goodrich Corp. 1,010,002 96,455 Fluor Corp. 1,409,602 91,145 Expeditors International of Washington Inc. 1,717,713 87,930 11 Institutional Index Fund Market Value Shares ($000) ITT Corp. 1,489,046 87,749 Fastenal Co. 2,384,862 85,831 Joy Global Inc. 849,590 80,915 Rockwell Collins Inc. 1,246,005 76,866 Republic Services Inc. Class A 2,453,992 75,706 L-3 Communications Holdings Inc. 858,451 75,072 Southwest Airlines Co. 6,403,326 73,126 WW Grainger Inc. 470,658 72,317 Roper Industries Inc. 775,273 64,580 * Stericycle Inc. 694,036 61,852 Iron Mountain Inc. 1,622,544 55,312 Pall Corp. 938,762 52,787 Textron Inc. 2,232,738 52,715 Flowserve Corp. 451,369 49,601 * Jacobs Engineering Group Inc. 1,026,331 44,389 Pitney Bowes Inc. 1,649,917 37,932 * Quanta Services Inc. 1,748,917 35,328 Masco Corp. 2,898,345 34,867 Equifax Inc. 994,550 34,531 Cintas Corp. 1,021,567 33,742 Avery Dennison Corp. 854,771 33,020 Robert Half International Inc. 1,187,852 32,108 Dun & Bradstreet Corp. 399,717 30,195 RR Donnelley & Sons Co. 1,517,387 29,756 Snap-On Inc. 470,858 29,419 Ryder System Inc. 415,486 23,620 10,943,101 Information Technology (17.7%) * Apple Inc. 7,478,129 2,510,184 International Business Machines Corp. 9,794,386 1,680,227 Microsoft Corp. 60,009,150 1,560,238 Oracle Corp. 31,510,013 1,036,995 * Google Inc. Class A 2,032,606 1,029,271 Intel Corp. 42,874,857 950,107 Qualcomm Inc. 13,500,676 766,703 Cisco Systems Inc. 44,477,307 694,291 Hewlett-Packard Co. 16,772,604 610,523 * EMC Corp. 16,638,416 458,388 Visa Inc. Class A 3,873,194 326,355 Texas Instruments Inc. 9,389,595 308,260 * eBay Inc. 9,235,820 298,040 Corning Inc. 12,694,629 230,408 Mastercard Inc. Class A 761,382 229,435 * Dell Inc. 13,276,285 221,316 Automatic Data Processing Inc. 4,040,731 212,866 * Cognizant Technology Solutions Corp. Class A 2,460,157 180,428 * Yahoo! Inc. 10,535,683 158,457 * NetApp Inc. 2,974,562 156,997 Market Value Shares ($000) * Salesforce.com Inc. 974,417 145,169 Applied Materials Inc. 10,659,427 138,679 * Juniper Networks Inc. 4,310,412 135,778 Broadcom Corp. Class A 3,858,012 129,784 * Adobe Systems Inc. 4,078,989 128,284 * Motorola Solutions Inc. 2,745,353 126,396 * Citrix Systems Inc. 1,520,028 121,602 Altera Corp. 2,605,441 120,762 * Symantec Corp. 6,109,203 120,473 Xerox Corp. 11,329,912 117,944 * Intuit Inc. 2,212,273 114,728 Western Union Co. 5,113,655 102,427 Analog Devices Inc. 2,423,445 94,854 * Teradata Corp. 1,365,331 82,193 Paychex Inc. 2,604,747 80,018 * SanDisk Corp. 1,927,967 80,011 Xilinx Inc. 2,148,379 78,351 * BMC Software Inc. 1,430,523 78,250 * NVIDIA Corp. 4,855,117 77,366 Amphenol Corp. Class A 1,424,785 76,924 * Fiserv Inc. 1,161,112 72,720 * F5 Networks Inc. 656,102 72,335 * Autodesk Inc. 1,868,061 72,107 * Red Hat Inc. 1,561,231 71,660 CA Inc. 3,070,138 70,122 * Western Digital Corp. 1,879,699 68,383 Fidelity National Information Services Inc. 2,176,508 67,015 * Electronic Arts Inc. 2,687,964 63,436 Linear Technology Corp. 1,841,242 60,798 Microchip Technology Inc. 1,540,076 58,384 *,^ First Solar Inc. 438,846 58,046 KLA-Tencor Corp. 1,357,460 54,950 * Motorola Mobility Holdings Inc. 2,384,911 52,563 * Micron Technology Inc. 6,963,393 52,086 National Semiconductor Corp. 1,949,616 47,980 Computer Sciences Corp. 1,255,167 47,646 * Akamai Technologies Inc. 1,511,040 47,552 Harris Corp. 1,028,384 46,339 VeriSign Inc. 1,362,009 45,573 FLIR Systems Inc. 1,292,334 43,565 * SAIC Inc. 2,258,344 37,985 * LSI Corp. 4,901,906 34,902 * Advanced Micro Devices Inc. 4,666,820 32,621 Jabil Circuit Inc. 1,590,943 32,137 * JDS Uniphase Corp. 1,836,239 30,592 Molex Inc. 1,124,878 28,988 * Novellus Systems Inc. 722,543 26,113 Total System Services Inc. 1,309,245 24,326 * Teradyne Inc. 1,500,322 22,205 * Lexmark International Inc. Class A 641,121 18,759 12 Institutional Index Fund Market Value Shares ($000) * Compuware Corp. 1,766,029 17,236 * MEMC Electronic Materials Inc. 1,864,550 15,905 * Monster Worldwide Inc. 1,047,082 15,350 Tellabs Inc. 2,940,117 13,554 17,293,415 Materials (3.6%) EI du Pont de Nemours & Co. 7,509,854 405,908 Freeport-McMoRan Copper & Gold Inc. 7,660,343 405,232 Dow Chemical Co. 9,506,167 342,222 Monsanto Co. 4,334,038 314,391 Praxair Inc. 2,458,729 266,502 Newmont Mining Corp. 3,992,045 215,451 Air Products & Chemicals Inc. 1,713,339 163,761 Alcoa Inc. 8,601,191 136,415 PPG Industries Inc. 1,278,711 116,094 Cliffs Natural Resources Inc. 1,169,971 108,164 Ecolab Inc. 1,876,365 105,789 International Paper Co. 3,535,523 105,429 Nucor Corp. 2,556,301 105,371 CF Industries Holdings Inc. 577,893 81,870 Sigma-Aldrich Corp. 984,806 72,265 Sherwin-Williams Co. 714,409 59,917 Eastman Chemical Co. 574,343 58,623 Allegheny Technologies Inc. 858,026 54,459 United States Steel Corp. 1,162,363 53,515 Ball Corp. 1,357,926 52,226 FMC Corp. 579,955 49,888 MeadWestvaco Corp. 1,373,284 45,744 International Flavors & Fragrances Inc. 649,859 41,747 Vulcan Materials Co. 1,044,936 40,261 Airgas Inc. 565,442 39,604 * Owens-Illinois Inc. 1,327,492 34,263 Sealed Air Corp. 1,295,624 30,823 Bemis Co. Inc. 852,143 28,785 AK Steel Holding Corp. 892,869 14,072 Titanium Metals Corp. 729,546 13,365 3,562,156 Telecommunication Services (3.1%) AT&T Inc. 47,888,748 1,504,186 Verizon Communications Inc. 22,877,399 851,725 CenturyLink Inc. 4,856,138 196,334 * American Tower Corp. Class A 3,207,158 167,831 * Sprint Nextel Corp. 24,190,876 130,389 Frontier Communications Corp. 8,049,597 64,960 Market Value Shares ($000) Windstream Corp. 4,123,103 53,435 * MetroPCS Communications Inc. 2,148,749 36,980 3,005,840 Utilities (3.4%) Southern Co. 6,866,264 277,260 Exelon Corp. 5,356,157 229,458 Dominion Resources Inc. 4,655,977 224,744 Duke Energy Corp. 10,765,441 202,713 NextEra Energy Inc. 3,412,051 196,056 FirstEnergy Corp. 3,381,679 149,301 American Electric Power Co. Inc. 3,895,714 146,790 PG&E Corp. 3,217,817 135,245 Public Service Enterprise Group Inc. 4,090,763 133,522 PPL Corp. 4,666,857 129,879 Consolidated Edison Inc. 2,365,700 125,950 Progress Energy Inc. 2,381,480 114,335 Sempra Energy 1,936,633 102,409 Edison International 2,635,165 102,113 Entergy Corp. 1,439,392 98,282 Xcel Energy Inc. 3,915,951 95,157 DTE Energy Co. 1,369,746 68,515 * AES Corp. 5,313,027 67,688 CenterPoint Energy Inc. 3,440,789 66,579 Oneok Inc. 866,021 64,094 Constellation Energy Group Inc. 1,622,701 61,598 Wisconsin Energy Corp. 1,889,831 59,246 Ameren Corp. 1,949,677 56,229 Northeast Utilities 1,429,250 50,267 * NRG Energy Inc. 1,951,138 47,959 NiSource Inc. 2,262,718 45,820 CMS Energy Corp. 2,042,402 40,215 Pinnacle West Capital Corp. 882,324 39,334 SCANA Corp. 925,164 36,424 Pepco Holdings Inc. 1,826,645 35,857 TECO Energy Inc. 1,738,743 32,845 Integrys Energy Group Inc. 629,858 32,652 Nicor Inc. 368,585 20,176 3,288,712 Total Common Stocks (Cost $83,809,039) 97,200,419 Temporary Cash Investments (0.6%) 1 Money Market Fund (0.5%) Vanguard Market Liquidity Fund, 0.140% 559,529,316 559,529 13 Institutional Index Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.053%, 8/10/11 2,000 2,000 Federal Home Loan Bank Discount Notes, 0.070%, 8/17/11 15,000 14,998 Freddie Mac Discount Notes, 0.080%, 8/15/11 6,500 6,499 Freddie Mac Discount Notes, 0.090%, 8/22/11 13,000 12,998 Freddie Mac Discount Notes, 0.075%%.100%, 8/29/11 15,500 15,498 51,993 Total Temporary Cash Investments (Cost $611,523) 611,522 Total Investments (100.0%) (Cost $84,420,562) 97,811,941 Other Assets and Liabilities (0.0%) Other Assets 321,260 Liabilities 2 (315,392) 5,868 Net Assets (100%) At June 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 85,488,348 Undistributed Net Investment Income 33,380 Accumulated Net Realized Losses (1,112,086) Unrealized Appreciation (Depreciation) Investment Securities 13,391,379 Futures Contracts 16,788 Net Assets Institutional SharesNet Assets Applicable to 499,122,668 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 60,307,212 Net Asset Value Per Share Institutional Shares Institutional Plus SharesNet Assets Applicable to 310,439,919 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 37,510,597 Net Asset Value Per Share Institutional Plus Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $79,293,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Includes $80,312,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $43,694,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 14 Institutional Index Fund Statement of Operations Six Months Ended June 30, 2011 ($000) Investment Income Income Dividends 915,218 Interest 1 319 Security Lending 3,935 Total Income 919,472 Expenses The Vanguard GroupNote B Management and AdministrativeInstitutional Shares 13,857 Management and AdministrativeInstitutional Plus Shares 4,414 Total Expenses 18,271 Net Investment Income 901,201 Realized Net Gain (Loss) Investment Securities Sold 344,951 Futures Contracts 5,479 Realized Net Gain (Loss) 350,430 Change in Unrealized Appreciation (Depreciation) Investment Securities 4,151,196 Futures Contracts 11,357 Change in Unrealized Appreciation (Depreciation) 4,162,553 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $282,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Institutional Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 901,201 1,531,136 Realized Net Gain (Loss) 350,430 362,691 Change in Unrealized Appreciation (Depreciation) 4,162,553 9,247,462 Net Increase (Decrease) in Net Assets Resulting from Operations 5,414,184 11,141,289 Distributions Net Investment Income Institutional Shares (532,984) (973,854) Institutional Plus Shares (345,055) (557,036) Realized Capital Gain Institutional Shares   Institutional Plus Shares   Total Distributions (878,039) (1,530,890) Capital Share Transactions Institutional Shares 2,787,814 4,204,043 Institutional Plus Shares 2,165,342 5,345,988 Net Increase (Decrease) from Capital Share Transactions 4,953,156 9,550,031 Total Increase (Decrease) 9,489,301 19,160,430 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $33,380,000 and $10,218,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Institutional Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.120 2.118 2.207 2.521 2.560 2.240 Net Realized and Unrealized Gain (Loss) on Investments 5.792 13.032 19.441 (51.599) 4.550 15.580 Total from Investment Operations 6.912 15.150 21.648 (49.078) 7.110 17.820 Distributions Dividends from Net Investment Income (1.092) (2.120) (2.208) (2.522) (2.560) (2.240) Distributions from Realized Capital Gains       Total Distributions (1.092) (2.120) (2.208) (2.522) (2.560) (2.240) Net Asset Value, End of Period Total Return 6.01% 15.05% 26.63% -36.95% 5.47% 15.78% Ratios/Supplemental Data Net Assets, End of Period (Millions) $60,307 $54,686 $44,401 $31,543 $45,847 $45,243 Ratio of Total Expenses to Average Net Assets 0.048% 0.05% 0.05% 0.05% 0.05% 0.05% Ratio of Net Investment Income to Average Net Assets 1.91% 2.05% 2.56% 2.28% 1.90% 1.87% Portfolio Turnover Rate 1 5% 4% 11% 7% 7% 8% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 17 Institutional Index Fund Financial Highlights Institutional Plus Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.134 2.144 2.229 2.548 2.597 2.269 Net Realized and Unrealized Gain (Loss) on Investments 5.793 13.031 19.441 (51.598) 4.548 15.580 Total from Investment Operations 6.927 15.175 21.670 (49.050) 7.145 17.849 Distributions Dividends from Net Investment Income (1.107) (2.145) (2.230) (2.550) (2.595) (2.269) Distributions from Realized Capital Gains       Total Distributions (1.107) (2.145) (2.230) (2.550) (2.595) (2.269) Net Asset Value, End of Period Total Return 6.03% 15.07% 26.66% -36.94% 5.50% 15.81% Ratios/Supplemental Data Net Assets, End of Period (Millions) $37,511 $33,643 $24,767 $17,643 $25,776 $20,294 Ratio of Total Expenses to Average Net Assets 0.024% 0.025% 0.025% 0.025% 0.025% 0.025% Ratio of Net Investment Income to Average Net Assets 1.94% 2.08% 2.59% 2.30% 1.93% 1.90% Portfolio Turnover Rate 1 5% 4% 11% 7% 7% 8% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 18 Institutional Index Fund Notes to Financial Statements Vanguard Institutional Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares, Institutional Shares and Institutional Plus Shares, to investors who invest minimum amounts of $5 million and $200 million, respectively. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and for the period ended June 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 19 Institutional Index Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Class-specific shareholder servicing fees are charged to each class at the contractual rate. Income, expenses not attributable to a specific class, and realized and unrealized gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group provides investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses, except for taxes, in return for a fee calculated at an annual percentage rate of the average net assets of the fund, or, for shareholder services, each class of shares. Effective June 2011, the annual fee rate was reduced to 0.04% for the Institutional Shares and 0.02% for the Institutional Plus Shares. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
